 



Exhibit 10.43

IBM Credit Corporation

FORM OF AMENDED AND RESTATED
AGREEMENT FOR WHOLESALE FINANCING
(SECURITY AGREEMENT)

         This Amended and Restated Agreement for Wholesale Financing (as
amended, supplemented or otherwise modified from time to time, this “Agreement”)
dated December     , 2001 is by and among IBM Credit Corporation, a Delaware
corporation with a place of business at 1500 RiverEdge Parkway, Atlanta, GA
(“IBM Credit”), Xybernaut Corporation, a Delaware corporation with its principal
office at 12701 Fair Lakes Circle, Fairfax, VA 22033 (“XC”) and Xybernaut
Solutions, Inc., a Virginia corporation with its principal office at 8618
Westwood Center Drive, Vienna, VA             (“XSI”). XC and XSI are each
referred to herein as a “Customer” or, collectively, the “Customers”.
Notwithstanding the foregoing, any obligation of a Customer or Customers herein
shall be the joint and several obligation of XC and XSI. IBM Credit and
Customers agree as follows:

WITNESSETH

         WHEREAS, Xybernaut Corporation has heretofore entered into an Agreement
for Wholesale Financing (Security Agreement) dated as of December 1, 1999 (as
heretofore amended, supplemented or modified, the “Existing Agreement”) with IBM
Credit;

         WHEREAS, Xybernaut Corporation desires to provide additional collateral
to IBM Credit to further secure its obligations;

         WHEREAS, Xybernaut Solutions, Inc. holds accounts receivable
(“Accounts”) as a result of products and services it provides to its customers
and the Customers would like to pledge these Accounts to IBM Credit as further
collateral;

         WHEREAS, the parties hereto desire to further amend and restate the
Existing Agreement for the purpose of, among other things, reflecting the
addition of Xybernaut Solutions, Inc. as a Customer under the Existing Agreement
and the addition of its Accounts as further collateral to secure the obligations
under this Existing Agreement, as set forth herein;

         WHEREAS, IBM Credit is willing to so amend and restate the Existing
Agreement on the terms and conditions hereinafter set forth;

         NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and sufficiently of which are hereby
acknowledged, the parties agree the Existing Agreement is amended and restated
in its entirety to read as follows:

         In the course of Customers’ business, Customers acquire products and
want IBM Credit to finance Customers’ purchases of such products under the
following terms and conditions:

1.     IBM Credit may in its sole discretion from time to time decide the amount
of credit IBM Credit extends to Customers, notwithstanding any prior course of
conduct between the parties. IBM Credit may combine all of its advances to make
one debt owed by Customers.

2.     IBM Credit may in its sole discretion decide the amount of funds, if any,
IBM Credit will advance on any products Customers may seek to acquire. Customers
agree that any decision to finance products will not be binding on IBM Credit
until such time as the funds are actually advanced by IBM Credit.

3.     In the course of Customers’ operations, Customers intend to purchase from
persons approved in writing by IBM Credit for the purpose of this Agreement (the
“Authorized Suppliers”) computer hardware and software products manufactured or
distributed by or bearing any trademark or trade name of such

Page 1 of 12



--------------------------------------------------------------------------------



 



Authorized Suppliers (the “Approved Inventory”). When IBM Credit advances funds,
IBM Credit may send Xybernaut Corporation, for itself and on behalf of and as
agent for Xybernaut Solutions, Inc., a Statement of Transaction or other
statement. If IBM Credit does, the Customers will have acknowledged the debt to
be an account stated and Customers will have agreed to the terms set forth on
such statement unless Xybernaut Corporation notifies IBM Credit in writing of
any question or objection within seven (7) days after such statement is mailed
to Xybernaut Corporation.

4.     (A) To secure payment of all Customers’ current and future obligations to
IBM Credit whether under this Agreement, any guaranty that Customers now or
hereafter execute, or any other agreement between Customers and IBM Credit,
whether direct or contingent, Customers grant IBM Credit a security interest in
all of Customers’ inventory, equipment, fixtures, accounts, contract rights,
chattel paper, instruments, reserves, documents of title, deposit accounts,
price protection payments, credits, discounts, incentive payments, rebates, and
refunds, whether now owned or hereafter acquired, and all attachments,
accessories, accessions, substitutions and/or replacements thereto and all
proceeds thereof. All of the above assets are defined pursuant to the provisions
of Article 9 of the Uniform Commercial Code and are hereinafter collectively
referred to as the “Collateral”. This security interest is also granted to
secure Customers’ obligations to all of IBM Credit’s affiliates. Customers will
hold all of the Collateral financed by IBM Credit, and the proceeds thereof, in
trust for IBM Credit and Customers will immediately account for and remit
directly to IBM Credit all such proceeds when payment is required under the
terms set forth in the billing statement or as otherwise provided in this
Agreement. IBM Credit may directly collect any amount owed to Customers from
Authorized Suppliers with respect to the Collateral and credit Customers with
all such sums received by IBM Credit from Authorized Suppliers. IBM Credit’s
title, lien or security interest will not be impaired by any payments Customers
make to the seller or anyone else or by their failure or refusal to account to
IBM Credit for proceeds.

Each Customer covenants and agrees with IBM Credit that: (a) the security
constituted by this Agreement is in addition to any other security from time to
time held by IBM Credit; (b) the security interest hereby created is a
continuing security interest and will cover and secure the payment of all
obligations both present and future of the Customers to IBM Credit; and (c) any
transfer of assets by and between Xybernaut Corporation and/or Xybernaut
Solutions, Inc. is subject to IBM Credit’s continuing security interest in the
Collateral of the transferor as well as IBM Credits continuing security interest
in the Collateral of the transferee.

         (B)  Additional Collateral. To secure each Customer’s full and punctual
payment and performance of any obligations to each other, when due whether at
the stated maturity, by acceleration or otherwise), each Customer hereby grants
to the other Customer a security interest in all of the its right, title and
interest in and to the following property, whether now owned or hereafter
acquired or existing and wherever located: (i) all inventory and equipment, and
all parts thereof, attachments, accessories and accessions thereto, products
thereof and documents therefor; (ii) all accounts, contract rights, chattel
paper, instruments, deposit accounts, obligations of any kind owing to Customer,
whether or not arising out of or in connection with the sale of lease of
collateral or the rendering of services and all books, invoices, documents and
other records in any form evidencing or relating to any of the foregoing;
(iii) price protection payments, credits, discounts, incentive payments, rebates
and refunds; (iv) all rights now or hereafter existing in and to all mortgages,
security agreements, leases or other contracts securing or otherwise relating to
any of the foregoing; and (v) all substitutions and replacements for all of the
foregoing, all proceeds of all of the foregoing and, to the extent not otherwise
included, all payments under insurance of any indemnity, warranty or guaranty,
payable by reason of loss or damage to or otherwise with respect to any of the
foregoing.

All of the assets described in this Section 4(B) shall be collectively defined
herein as the “Intercompany Collateral”. Each Customer shall, from time to time
upon the request of IBM Credit, execute and deliver to the other and to IBM
Credit, or cause to be executed and delivered, at such time or times as IBM
Credit may request UCC financing statements and such other and further
documents, certificates and instruments necessary to perfect and maintain
perfected its security interests in the Intercompany Collateral and in order to
fully consummate all of the transactions contemplated under this Agreement and

Page 2 of 12



--------------------------------------------------------------------------------



 



any other documents. Each Customer shall make appropriate entries on its books
and records disclosing the security interests in the Intercompany Collateral.

         (C)  Assignment of Additional Collateral. (i) As additional Collateral,
each Customer hereby assigns to IBM Credit the security interest each Customer
has in the Intercompany Collateral of the other Customer. The UCC financing
statements delivered to IBM Credit pursuant to Section 4(A) shall disclose the
assignment of the security interest in the Intercompany Collateral and indicate
the name and address of IBM Credit as assignee. (ii) Each Customer agrees that
IBM Credit has the right to take possession of or dispose of the Intercompany
Collateral in the same manner as IBM Credit may take possession of or dispose of
the Collateral, pursuant to Section 11 of this Agreement.

5.     The principal place of business for each of the Customers is as follows:



(1)   Xybernaut Corporation: 12701 Fair Lakes Circle, Fairfax, VA 22033   (2)  
Xybernaut Solutions, Inc.: 8618 Westwood Center Drive, Vienna, VA

Each Customer represents that its business is conducted as a corporation. Each
Customer will notify IBM Credit, in writing, prior to any change in its
identity, name, form of ownership or management, and of any change in its
principal place of business, or any additions or discontinuances of other
business locations. The respective Collateral of each Customer will be kept at
its principal place of business. Each Customer will notify IBM Credit, in
writing, thirty (30) days prior to moving any of the Collateral to any other
address. Each of Xybernaut Corporation and Xybernaut Solutions, Inc. and their
predecessors have done business during the last six (6) months only under the
following names:



--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

This paragraph is not in any manner intended to limit the extent of IBM Credit’s
security interest in the Collateral. Customers agree to pay all additional
charges related to the movement of Collateral including, but not limited to,
taxes, license or recording fees.

6.     Each Customer represents and covenants that the Collateral is and will
remain free from all claims and liens superior to IBM Credit’s unless otherwise
agreed to by IBM Credit in writing, and that they will defend the Collateral
against all other claims and demands. Customers will not sell, rent, lease,
lend, demonstrate, pledge, transfer or secrete any of the Collateral or use any
of the Collateral for any purpose other than exhibition and sale to buyers in
the ordinary course of business, without IBM Credit’s prior written consent.
Each Customer will execute all documents IBM Credit may request to confirm or
perfect IBM Credit’s security interest in the Collateral. Each Customer warrants
and represents that it is not in default in the payment of any principal,
interest or other charges relating to any indebtedness owed to any third party,
and no event has occurred, as of the effective date of this Agreement or as of
the date of any request by Customer to IBM Credit for financing in the future,
under the terms of any agreement, document, promissory note or other instrument,
which with or without the passage of time and/or the giving of notice
constitutes or would constitute an event of default thereunder. Xybernaut
Corporation will promptly provide its year-end financial statement, in form and
detail satisfactory to IBM Credit, to IBM Credit within ninety (90) days after
the end of each fiscal year of Xybernaut Corporation, and, if requested by IBM
Credit, Xybernaut Corporation will also promptly provide its financial statement
to IBM Credit for each fiscal quarter within forty five (45) days after the end
of each fiscal quarter. Customers represent and covenant that each financial
statement that is submitted to IBM Credit will be prepared according to
generally accepted accounting principles in effect in the United States from
time to time, and is and will be correct and will accurately represent
Customers’ financial condition. Customers further acknowledge IBM Credit’s
reliance on the truthfulness and accuracy of each financial statement submitted
to IBM Credit in IBM Credit’s extension of various financial accommodations to
Customers.

7.     Customers will pay all taxes, license fees, assessments and charges on
the Collateral when due. Customers will immediately notify IBM Credit of any
loss, theft, or destruction of or damage to any of the Collateral. Customers
will be responsible for any loss, theft or destruction or damage of Collateral.
Each

Page 3 of 12



--------------------------------------------------------------------------------



 



Customer will keep the Collateral insured for its full insurable value against
loss or damage under an “all risk” insurance policy. Each Customer will obtain
insurance under such terms and in such amounts acceptable to IBM Credit, from
time to time, with companies acceptable to IBM Credit, with a lender loss-payee
or mortgagee clause payable to IBM Credit to the extent of any loss to the
Collateral and containing a waiver of all defenses against Customer that is
acceptable to IBM Credit. Each Customer agrees to provide IBM Credit with
written evidence of the required insurance coverage and lender loss-payee or
mortgagee clause. Each Customer assigns to IBM Credit all amounts owed to any
Customer under any insurance policy, and Customer directs any insurance company
to make payment directly to IBM Credit to be applied to the unpaid obligations
owed IBM Credit. Each Customer further grants IBM Credit an irrevocable power of
attorney to endorse any checks or drafts and sign and file any of the papers,
forms and documents required to initiate and settle any insurance claims with
respect to the Collateral. If Customers fail to pay any of the above-referenced
costs, charges, or insurance premiums, or if a Customer fails to insure the
Collateral, IBM Credit may, but will not be obligated to, pay such costs,
charges and insurance premiums, and the amounts paid will be considered an
additional obligation owed by Customers to IBM Credit.

8.     IBM Credit has the right to enter upon Customers’ premises from time to
time, as IBM Credit in its sole discretion may determine for IBM Credit’s sole
benefit, and all without any advance notice to Customers to: examine the
Collateral; appraise it as security; verify its condition and non-use; verify
that all Collateral have been properly accounted for; verify that Customers have
complied with all terms and provisions of this Agreement; and assess, examine,
and make copies of Customers’ respective books and records. Any collection by
IBM Credit of any amounts owed by any Customer at or during IBM Credit’s
examination of the Collateral does not relieve any Customers of their continuing
obligation to pay their obligations owed to IBM Credit in accordance with such
terms.

9.     Customers agree to immediately pay IBM Credit the full amount of the
principal balance owed IBM Credit on each item of Approved Inventory financed by
IBM Credit at the time such Approved Inventory is sold, lost, stolen, destroyed,
or damaged, whichever occurs first, unless IBM Credit has agreed in writing to
provide financing to Customers on other terms. Xybernaut Corporation also
agrees, for itself and on behalf of and as agent for Xybernaut Solutions, Inc.,
to provide IBM Credit upon IBM Credit’s request, an inventory report which
describes all the Approved Inventory in Customers’ possession (excluding any
Approved Inventory financed by IBM Credit under the Demonstration and Training
Equipment Financing Option). Regardless of the repayment terms set forth in any
billing statement, if IBM Credit determines, after conducting an inspection of
all of Customers’ inventory, that the current outstanding obligations owed by
Customers to IBM Credit exceeds the aggregate wholesale invoice price, net of
all applicable price reduction credits, of the Approved Inventory in Customers’
possession that is new and in manufacturer sealed boxes and in which IBM Credit
has a perfected first priority security interest, Customers agree to immediately
pay to IBM Credit an amount equal to the difference between such outstanding
obligations and the aggregate wholesale invoice price, net of all applicable
price reduction credits, of such Approved Inventory. Customers will make all
payments to IBM Credit according to the remit to instructions in the billing
statement. Any checks or other instruments delivered to IBM Credit to be applied
against Customers’ outstanding obligations will constitute conditional payment
until the funds represented by such instruments are actually received by IBM
Credit. IBM Credit may apply payments to reduce finance charges first and then
principal, irrespective of Customers’ instructions. Further, IBM Credit may
apply principal payments to the oldest (earliest) invoice for the Approved
Inventory financed by IBM Credit, or to such Approved Inventory which is sold,
lost, stolen, destroyed, damaged, or otherwise disposed of. If any Customer
signs any instrument for any outstanding obligations, it will be evidence of
Customer’s obligation to pay and will be not be payment. Any discount, rebate,
bonus, or credit for Approved Inventory granted to Customer by any Authorized
Supplier will not, in any way, reduce the obligations Customers owe IBM Credit,
until IBM Credit has received payment in good funds.

10.     Customers will pay IBM Credit finance charges on the total amount of
credit extended to them in the amount agreed to between the parties from time to
time. The period of any financing will begin on the invoice date for the
Approved Inventory whether or not IBM Credit advances payment on such date. This
period will be included in the calculation of the annual percentage rate of the
finance charges. Such finance charges may be applied by IBM Credit to cover any
amounts expended for IBM Credit’s appraisal

Page 4 of 12



--------------------------------------------------------------------------------



 



and examination of the Collateral; maintenance of facilities for payment; IBM
Credit’s commitments to Authorized Suppliers to finance shipments of Approved
Inventory to a Customer; recording and filing fees; expenses incurred in
obtaining additional collateral or security; and any costs and expenses incurred
by IBM Credit arising out of the financing IBM Credit extends to Customers.
Customers also agree to pay IBM Credit additional charges which will include:
late payment fees at a per annum rate equal to the Prime Rate plus 6.5%; flat
charges; charges for receiving NSF checks from a Customer; renewal charges; and
any other charges agreed to by Customers and IBM Credit from time to time. For
purposes of this Agreement, “Prime Rate” will mean the average of the rates of
interest announced by banks which IBM Credit uses in its normal course of
business of determining prime rate. Unless Customers hereafter otherwise agree
in writing, the finance charges and additional charges agreed upon will be IBM
Credit’s applicable finance charges and additional charges for the class of
Approved Inventory involved prevailing from time to time at IBM Credit’s
principal place of business, but in no event greater than the highest rate from
time to time permitted by applicable law. If it is determined that amounts
received from Customers were in excess of such highest rate, then the amount
representing such excess will be considered reductions to the outstanding
principal of IBM Credit’s advances to Customers. IBM Credit will send Xybernaut
Corporation, for itself and on behalf of and as agent for Xybernaut Solutions,
Inc., at monthly or other intervals, a statement of all charges due on
Customer’s account with IBM Credit. The Customers will have acknowledged the
charges due, as indicated on the statement, to be an account stated, unless
Xybernaut Corporation, for itself or on behalf of as agent for Xybernaut
Solutions, Inc., objects in writing to IBM Credit within seven (7) days after
such statement is mailed to Xybernaut Corporation. This statement may be
adjusted by IBM Credit at any time to conform to applicable law and this
Agreement. IBM Credit shall calculate any free financing period utilizing a
methodology that is consistent with the methodologies used for similarly
situated customers of IBM Credit. The Customers understand that IBM Credit may
not offer, may change or may cease to offer a free financing period for the
Customers’ purchases of Approved Inventory. If any Authorized Supplier fails to
provide payment for a finance charge for Customers, as agreed, Customers will be
responsible for and pay to IBM Credit all finance charges billed to Customer’s
account.

11.     Any of the following events will constitute an event of default by
Customers under this Agreement: Any Customer breaches any of the terms,
warranties or representations contained in this Agreement or in any other
agreements between any Customer and IBM Credit or between any Customer and any
of IBM Credit’s affiliates unless such breach results from the actions or
inactions of any IBM affiliate; any guarantor of a Customer’s obligations to IBM
Credit under this Agreement or any other agreements breaches any of the terms,
warranties or representations contained in such guaranty or other agreements
between such guarantor and IBM Credit; any representation, statement, report or
certificate made or delivered by any Customer or any of a Customer’s owners,
representatives, employees or agents or by any guarantor to IBM Credit is not
true and correct; any Customer fails to pay any of the liabilities or
obligations owned to IBM Credit or any of IBM Credit’s affiliates when due and
payable under this Agreement or under any other agreements between such Customer
and IBM Credit or between such Customer and any of IBM Credit’s affiliates; IBM
Credit determines that IBM Credit is insecure with respect to any of the
Collateral or the payment of Customer’s obligations owned to IBM Credit; any
Customer abandons the Collateral or any part thereof; any Customer or any
guarantor becomes in default in the payment of any indebtedness owned to any
third party; a judgement issues on any money demand against any Customer or any
guarantor; an attachment, sale or seizure is issued against any Customer or any
of the Collateral; any part of the Collateral is seized or taken in execution;
the death of the undersigned if the business is operated as a sole
proprietorship; or the death of a partner is the business is operated as a
partnership, or the death of any guarantor; any Customer ceases or suspends its
business; any Customer or any guarantor makes a general assignment for the
benefit of creditors; any Customer or any guarantor becomes insolvent or
voluntarily or involuntarily becomes subject to the Federal Bankruptcy Code,
state insolvency laws or any act for the benefit of creditors; any receiver is
appointed for any of Customers’ or any guarantor’s assets, or any guaranty
pertaining to any Customer’s obligations to IBM Credit is terminated for any
reason whatsoever; any guarantor disclaims any obligations under any guaranty;
any Customer loses any franchise, permission, license or right to sell or deal
in any Approved Inventory; any Customer or any guarantor misrepresents its
respective financial condition or organizational structure; or IBM Credit
determines in its sole discretion, that the Collateral, any other collateral
given to IBM Credit to secure Customers’ obligations to IBM Credit, any
guarantor’s guaranty, or any Customer’s or any guarantor’s net

Page 5 of 12



--------------------------------------------------------------------------------



 



worth has decreased in value, and Customers have been unable, within the time
period prescribed by IBM Credit, to either provide IBM Credit with additional
collateral in a form and substance satisfactory to IBM Credit or reduce
Customers’ total obligations by an amount sufficient to satisfy IBM Credit.
Following an event of a default:

         (a)  IBM Credit may, at any time at IBM Credit’s election, without
notice or demand to Customers do any one or more of the following: declare all
or any part of the obligations customers owe IBM Credit immediately due and
payable, together with all court costs and all costs and expenses of IBM
Credit’s repossession and collection activity, including, but not limited to,
all attorney’s fees; exercise any or all rights of a secured party under
applicable law; cease making any further financial accommodations or extending
any additional credit to Customers; and/or exercise any or all rights available
at law or in equity. All of IBM Credit’s rights and remedies are cumulative.

         (b)  Customers will segregate, hold and keep the Collateral in trust,
in good order and repair, only for IBM Credit’s benefit, and Customers will not
exhibit, transfer, sell, further encumber, otherwise dispose of or use for any
other purpose whatsoever any of the Collateral.

         (c)  Upon IBM Credit’s oral or written demand, Customers will
immediately deliver the Collateral to IBM Credit, in good order and repair, at a
place specified by IBM Credit, together with all related documents; or IBM
Credit may, in its sole discretion and without notice or demand to Customers,
take immediate possession of the Collateral, together with all related
documents.

         (d)  Customers waive and release: any claims and causes of action which
they may now or ever have against IBM Credit as a direct or indirect result of
any possession, repossession, collection or sale by IBM Credit of any of the
Collateral and the benefit of all valuation, appraisal and exemptions laws. If
IBM Credit seeks to take possession of any of the Collateral by court process,
each Customer irrevocably waives any notice, bonds, surety and security relating
thereto required by any statute, court rule or otherwise.

         (e)  Each Customer appoints IBM Credit or any person IBM Credit may
delegate as such Customer’s duly authorized Attorney-In-Fact to do, in IBM
Credit’s sole discretion, any of the following in the event of a default:
endorse Customer’s name on any notes, checks, drafts or other forms of exchange
constituting Collateral or received as payment on any Collateral for deposit in
IBM Credit’s account; sell, assign, transfer, negotiate, demand, collect,
receive, settle, extend, or renew any amounts due on any of the Collateral; and
exercise any rights Customers have in the Collateral.

If any Customer brings any action or asserts any claim against IBM Credit which
arises out of this Agreement, any other agreement or any of the business
dealings between IBM Credit and a Customer, in which Customer does not prevail,
Customers agree to pay IBM Credit all costs and expenses of IBM Credit’s defense
of such action or claim including, but not limited to, all attorney’s fees. If
IBM Credit fails to exercise any of IBM Credit’s rights or remedies under this
Agreement, such failure will in no way or manner waive any of IBM Credit’s right
or remedies as to any past, current or future default.

12.     Customers agree that if IBM Credit conducts a private sale of any
Collateral by soliciting bids from ten (10) or more other dealers or
distributors in the type of Collateral repossessed by or returned to IBM Credit
hereunder, any sale by IBM Credit of such property will be deemed to be a
commercially reasonable disposition under the Uniform Commercial Code. IBM
Credit agrees that commercially reasonable notice of any public or private sale
will be deemed given to Customer if IBM Credit sends any Customer a notice of
sale at least seven (7) day prior to the date of any public sale or the time
after which a private sale will be made. If IBM Credit disposes of any such
Collateral other than as herein contemplated, the commercial reasonableness of
such sale will be determined in accordance with the provisions of the Uniform
Commercial Code as adopted by the state whose laws govern this Agreement.

Customers agree that IBM Credit does not warrant the Approved Inventory.
Customers will pay IBM Credit in full even if the Approved Inventory is
defective or fails to conform to any warranties extended by any third party.
Customers’ obligations to IBM Credit will not be affected by any dispute any
Customer

Page 6 of 12



--------------------------------------------------------------------------------



 



may have with any third party. Customers will not assert against IBM Credit any
claim or defense any Customer may have against any third party. Each Customer
shall jointly and severally indemnify and hold IBM Credit harmless against any
claims or defenses asserted by any buyer of the Approved Inventory by reason of:
the condition of any Approved Inventory; any representations made about the
Approved Inventory; or for any and all other reasons whatsoever.

13.     Each Customer grants to IBM Credit a power of attorney authorizing any
of IBM Credit’s representatives to: execute or endorse on Customer’s behalf any
documents, financing statements and instruments evidencing Customer’s
obligations to IBM Credit; supply any omitted information and correct errors in
any documents or other instruments executed by or for Customer; do any and every
act which Customer is obligated to perform under this Agreement; and do any
other things necessary to preserve and protect the Collateral and IBM Credit’s
security interest in the Collateral. Each Customer further authorizes IBM Credit
to provide to any third party any credit, financial or other information about
Customer that is in IBM Credit’s possession.

14.     Each party may electronically transmit to or receive from the other
party certain documents specified in the E-Business Schedule A attached hereto
(“E-Documents”) via the Internet or electronic data interchange (“EDI”). Any
transmission of data which is not an E-Document shall have no force or effect
between the parties. EDI transmissions may be transmitted directly or through
any third party service provider (“Provider”) with which either party may
contract. Each party will be liable for the acts or omissions of its Provider
while handling E-Documents for such party, provided, that if both parties use
the same Provider, the originating party will be liable for the acts or
omissions of such Provider as to such E-Document. Some information to be made
available to Customer will be specific to Customer and will require Customer to
register with IBM Credit before access is provided. After IBM Credit has
approved the registration submitted by Customer, IBM Credit will provide an ID
and password(s) to an individual designated by Customer (“Customer Recipient”).
Customers accept responsibility for the designated individual’s distribution of
the ID and password(s) within its organization and Customers will take
reasonable measures to ensure that passwords are not shared or disclosed to
unauthorized individuals. Each Customer will conduct an annual review of all IDs
and passwords to ensure that they are accurate and properly authorized. IBM
CREDIT MAY CHANGE OR DISCONTINUE USE OF AN ID OR PASSWORD AT ITS DISCRETION AT
ANY TIME. E-Documents will not be deemed to have been properly received, and no
E-Document will give rise to any obligation, until accessible to the receiving
party at such party’s receipt computer at the address specified herein. Upon
proper receipt of an E-Document, the receiving party will promptly transmit a
functional acknowledgment in return. A functional acknowledgment will constitute
conclusive evidence that an E-Document has been properly received. If any
transmitted E-Document is received in an unintelligible or garbled form, the
receiving party will promptly notify the originating party in a reasonable
manner. In the absence of such a notice, the originating party’s records of the
contents of such E-Document will control.

Each party will use those security procedures which are reasonably sufficient to
ensure that all transmissions of E-Documents are authorized and to protect its
business records and data from improper access. Any E-Document received pursuant
to this paragraph 14 will have the same effect as if the contents of the
E-Document had been sent in paper rather than electronic form. The conduct of
the parties pursuant to this paragraph 14 will, for all legal purposes, evidence
a course of dealing and a course of performance accepted by the parties. The
parties agree not to contest the validity or enforceability of E-Documents under
the provisions of any applicable law relating to whether certain agreements are
to be in writing or signed by the party to be bound thereby. The parties agree,
as to any E-Document accompanied by Customer’s ID, that IBM Credit can
reasonably rely on the fact that such E-Document is properly authorized by
Customer. E-Documents, if introduced as evidence on paper in any judicial,
arbitration, mediation or administrative proceedings, will be admissible as
between the parties to the same extent and under the same conditions as other
business records originated and maintained in documentary form. Neither party
will contest the admissibility of copies of E-Documents under either the
business records exception to the hearsay rule or the best evidence rule on the
basis that the E-Documents were not originated or maintained in documentary
form.

Page 7 of 12



--------------------------------------------------------------------------------



 



Neither party will be liable to the other for any special, incidental, exemplary
or consequential damages arising from or as a result of any delay, omission or
error in the electronic transmission or receipt of any E-Document pursuant to
this paragraph 14, even if either party has been advised of the possibility of
such damages. In the event a Customer requests IBM Credit to effect a withdrawal
or debit of funds from an account of Customer, then in no event will IBM Credit
be liable for any amount in excess of any amount incorrectly debited, except in
the event of IBM Credit’s gross negligence or willful misconduct. No party will
be liable for any failure to perform its obligations pursuant to this paragraph
14 in connection with any E-Document, where such failure results from any act of
God or other cause beyond such party’s reasonable control (including, without
limitation, any mechanical, electronic or communications failure) which prevents
such party from transmitting or receiving E-Documents.

CUSTOMER RECIPIENT for Internet transmissions:

(PLEASE PRINT)
Name of Customer’s Designated Central Contact Authorized to Receive IDs and
Passwords:

 



--------------------------------------------------------------------------------

e-mail Address:                                                          


Phone Number:                                                 

15.     Time is of the essence in this Agreement. This Agreement will be
effective from the date of its acceptance at IBM Credit’s office. Customers
acknowledge receipt of a true copy and waives notice of IBM Credit’s acceptance
of it. If IBM Credit advances funds under this Agreement, IBM Credit will have
accepted it. This Agreement will remain in force until one of the parties gives
notice to the others that it is terminated. If any Customer terminates this
Agreement, IBM Credit may declare all or any part of the obligations Customers
owe IBM Credit due and payable immediately. If this Agreement is terminated,
Customers will not be relieved from any obligations to IBM Credit arising out of
IBM Credit’s advances or commitments made before the effective date of
termination. IBM Credit’s rights under this Agreement and IBM Credit’s security
interest in present and future Collateral will remain valid and enforceable
until all Customers’ obligations to IBM Credit are paid in full. This Agreement
shall be binding upon and inure to the benefit of IBM Credit and each Customer
and their respective successors and assigns; provided, that a Customer shall
have no right to assign this Agreement without the prior written consent of IBM
Credit. This Agreement will protect and bind IBM Credit’s and Customers’
respective heirs, representatives, successors and assigns. It can be varied only
by a document signed by IBM Credit’s and each Customer’s authorized
representatives. If any provision of this Agreement or its application is
invalid or unenforceable, the remainder of this Agreement will not be impaired
or affected and will remain binding and enforceable. This Agreement is executed
with the authority of the Board of Directors of each Customer, and with
respective shareholder approval, if required by the law. All notices IBM Credit
sends to Xybernaut Corporation shall be deemed to have been sent to and received
by Xybernaut Solutions, Inc., and will be sufficiently given if mailed or
delivered to Xybernaut Corporation at its address shown in paragraph 5.

16.     The laws of the State of New York will govern this Agreement. Customers
agree that venue for any lawsuit will be in the State or Federal Court within
the country, parish, or district where IBM Credit’s office, which provides the
financial accommodations, is located. Each Customer hereby waives any right to
change the venue of any action.

17.     If any Customer has previously executed any security agreement relating
to the Collateral with IBM Credit, such Customer or Customers agree that this
Agreement is intended only to amend and supplement such written agreements, and
will not be deemed to be a novation or termination of such written agreements.
In the event the terms of this Agreement conflict with the terms of any prior
security agreement that any Customer previously executed with IBM Credit, the
terms of this Agreement will control in determining the agreement between such
Customer and IBM Credit.

Page 8 of 12



--------------------------------------------------------------------------------



 



18.     EACH CUSTOMER WAIVES ALL EXEMPTIONS AND HOMESTEAD LAWS TO THE MAXIMUM
EXTENT PERMITTED BY LAW. EACH CUSTOMER WAIVES ANY STATUTORY RIGHT TO NOTICE OR
HEARING PRIOR TO IBM CREDITS ATTACHMENT, REPOSSESSION OR SEIZURE OF THE GOODS.
EACH CUSTOMER FURTHER WAIVES ANY AND ALL RIGHTS OF SETOFF IT MAY HAVE AGAINST
IBM CREDIT. EACH CUSTOMER AGREES THAT ANY PROCEEDING IN WHICH A CUSTOMER, OR IBM
CREDIT OR ANY OF IBM CREDIT’S AFFILIATES, OR A CUSTOMER’S OR IBM CREDIT’S
ASSIGNS ARE PARTIES, AS TO ALL MATTERS AND THINGS ARISING DIRECTLY OR INDIRECTLY
OUT OF THIS AGREEMENT, OR THE RELATIONS AMONG THE PARTIES LISTED IN THIS
PARAGRAPH WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT
A JURY. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO A JURY TRIAL IN
ANY SUCH PROCEEDING.

            (1) Dated:                            (2) Dated:
                           XYBERNAUT CORPORATION   XYBERNAUT SOLUTIONS, INC.    
  By:                                  By:                                     
Print Name:                                        Print Name:
                                     Title:                                     
  Title:                                                  ACCEPTED ON
                 By                                                  IBM CREDIT
CORPORATION                                                                By:
                                      
                                                                   Print Name:
                                         Title:                                 
 

Page 9 of 12



--------------------------------------------------------------------------------



 

          E-BUSINESS SCHEDULE A (“SCHEDULE A”)       CUSTOMER NAMES:   (1)
Xybernaut Corporation           (2) Xybernaut Solutions, Inc.           (3)
 ______________________________     (4)  ______________________________

EFFECTIVE DATE OF THIS SCHEDULE A:     

E-DOCUMENTS AVAILABLE TO SUPPLIERS:___________________________

Invoices

Payment Report/Remittance Advisor

E-DOCUMENTS AVAILABLE TO CUSTOMERS:

Invoices

Remittance Advisor

Transaction Approval

Billing Statement

Payment Planner

Auto Cash

Statements of Transaction

Common Dispute Form

Page 10 of 12



--------------------------------------------------------------------------------



 



SECRETARY’S CERTIFICATE OF RESOLUTION

         I certify that I am the Secretary and the official custodian of certain
records, including the certificate of incorporation, charter, by-laws and
minutes of the meeting of the Board of Directors of the corporation named below,
and that the following is a true, accurate and compared extract from the minutes
of the Board of Directors of the corporation adopted at a special meeting
thereof held on due notice, at which meeting there was present a quorum
authorized to transact the business described below, and that the proceedings of
the meeting were in accordance with the certificate of incorporation, charter
and by-laws of the corporation, and that they have not been revoked, annulled or
amended in any manner whatsoever.

         Upon motion duly made and seconded, the following resolution was
unanimously adopted after full discussion: “RESOLVED, that the president, chief
executive officer or chief financial officer, or any one of them, or the board
of directors, acting as a whole, are hereby authorized and empowered on behalf
of this corporation: to obtain financing from IBM Credit Corporation (“IBM
Credit”) in such amounts and on such terms as such officers, directors or agents
deem proper; to enter into security and other agreements with IBM Credit
relating to the terms upon which financing may be obtained and security to be
furnished by this corporation therefor; from time to time, to supplement or
amend any such agreements; and, from time to time, to pledge, assign, guaranty,
mortgage, grant security interest in and, otherwise transfer to IBM Credit as
collateral security for any obligations of this corporation to IBM Credit and
its affiliated companies, whenever and however arising, any assets of this
corporation, whether now owned or hereafter acquired; hereby ratifying,
approving and confirming all that any of said officers, directors or agents have
done or may do in the premises.”

         IN WITNESS WHEREOF, I have executed and affixed the seal of the
corporation on the date stated below.

      Dated:        

--------------------------------------------------------------------------------

                Xybernaut Corporation    

--------------------------------------------------------------------------------

    Corporate Name

Page 11 of 12



--------------------------------------------------------------------------------



 



SECRETARY’S CERTIFICATE OF RESOLUTION

         I certify that I am the Secretary and the official custodian of certain
records, including the certificate of incorporation, charter, by-laws and
minutes of the meeting of the Board of Directors of the corporation named below,
and that the following is a true, accurate and compared extract from the minutes
of the Board of Directors of the corporation adopted at a special meeting
thereof held on due notice, at which meeting there was present a quorum
authorized to transact the business described below, and that the proceedings of
the meeting were in accordance with the certificate of incorporation, charter
and by-laws of the corporation, and that they have not been revoked, annulled or
amended in any manner whatsoever.

         Upon motion duly made and seconded, the following resolution was
unanimously adopted after full discussion: “RESOLVED, that either a) the
president, chief executive officer or vice president of finance of Xybernaut
Solutions, Inc., or any one of them, acting in combination with the president,
chief executive officer or chief financial officer of Xybernaut Corporation, or
any one of them, or b) the board of directors of Xybernaut Solutions, Inc.,
acting as a whole, are hereby authorized and empowered on behalf of this
corporation: to obtain financing from IBM Credit Corporation (“IBM Credit”) in
such amounts and on such terms as such officers, directors or agents deem
proper; to enter into security and other agreements with IBM Credit relating to
the terms upon which financing may be obtained and security to be furnished by
this corporation therefor; from time to time, to supplement or amend any such
agreements; and, from time to time, to pledge, assign, guaranty, mortgage, grant
security interest in and, otherwise transfer to IBM Credit as collateral
security for any obligations of this corporation to IBM Credit and its
affiliated companies, whenever and however arising, any assets of this
corporation, whether now owned or hereafter acquired; hereby ratifying,
approving and confirming all that any of said officers, directors or agents have
done or may do in the premises.”

         IN WITNESS WHEREOF, I have executed and affixed the seal of the
corporation on the date stated below.

          Dated: December____, 2001            

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

                            Xybernaut Solutions, Inc.        

--------------------------------------------------------------------------------

        Corporate Name

Page 12 of 12